     Case 20-00091-SMT                           Doc 43    Filed 05/06/20 Entered 05/06/20 16:50:42                    Desc Main
                                                          Document     Page 1 of 22

                                                          U.S. Trustee Monthly Operating Report

Fill in this information to identify the case:

Debtor Name:                CL AND MEW COMPANY LLC                                                                     Check if this is an
                                                                                                                        amended filing.
United States Bankruptcy court for:       WASHINGTON            District of COLUMBIA

Case Number:                20-91



Official Form 425C

Monthly Operating Report for Small Business Under Chapter 11

Month:                      MARCH                              Date Report Filed:      4/20/2020
                                                                                                   MM/DD/YYYY
Line of Business:           REAL ESTATE ASSET                  NAISC Code:             531390



IN ACCORDANCE WITH TITLE 2B, SECTION 1746, OF THE UNITED STATES CODE, I DECLARE UNDER PENALTY OF PERJURY THAT I HAVE
EXAMINED THE FOLLOWING SMALL BUSINESS MONTHLY OPERATING REPORT AND THE ACCOMPANYING ATTACHMENTS AND, TO THE
BEST OF MY KNOWLEDGE, THESE DOCUMENTS ARE TRUE, CORRECT, AND COMPLETE.

                                                                                                    4/17/2020
ORIGINAL SIGNATURE OF RESPONSIBLE PARTY                                                DATE REPORT SIGNED

MARY WARNER | MEMBER - VICE PRESIDENT
PRINTED NAME OF RESPONSIBLE PARTY AND POSITION WITH THE DEBTOR

1. QUESTIONNAIRE:
Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.

IF YOU ANSWER NO TO ANY QUESITONS IN LINES 1-9, ATTACH AN EXPLANATION
                       AND LABEL IT EXHIBIT A .                                                      YES          NO          N/A
     1        DID THE BUSINESS OPERATE DURING THE ENTIRE REPORTING PERIOD?                            x
     2        DO YOU PLAN TO CONTINUE TO OPERATE THE BUSINESS NEXT MONTH?                             x
     3        HAVE YOU PAD ALL OF YOUR BILLS ON TIME                                                  x
     4        DID YOU PAY YOUR EMPLOYEES ON TIME?                                                                              x
     5        HAVE YOU DEPOSITED ALL THE RECEIPTS FOR YOUR BUSINESS INTO DEBTOR
              IN POSSESSION (DIP) ACCOUNTS?                                                           x
     6
              HAVE YOU TIMELY FILED YOUR TAX RETURNS AND PAID ALL OF YOUR TAXES?                      x
     7        HAVE YOU TIMELY FILED ALL OTHER REQUIRED GOVERNMENT FILINGS?                            x
     8        ARE YOU CURRENT ON YOUR QUARTERLY FEE PAYMENTS TO THE U.S.
              TRUSTEE OR BANKRUPTCY ADMINISTRATOR?                                                    x
     9        HAVE YOU TIMELY PAID ALL OF YOUR INSURANCE PREMIUMS?                                    x
   Case 20-00091-SMT                      Doc 43         Filed 05/06/20 Entered 05/06/20 16:50:42                                  Desc Main
                                                        Document     Page 2 of 22

        IF YOU ANSWER YES TO ANY OF THE QUESTIONS IN LINES 10-18, ATTACH AN EXPLANATION AND LABEL IT EXHIBIT B .

                                                                                                         YES         NO               N/A
   10    DO YOU HAVE ANY BANK ACCOUNTS OPEN OTHER THAN THE DIP ACCOUNT?                                               x
   11    HAVE YOU SOLD ANY ASSETS OTHER THAN INVENTORY?                                                               x
   12    HAVE YOU SOLD OR TRANSFERRED ANY ASSETS OR PROVIDED SERVICES TO
         ANYONE RELATED TO THE DIP IN ANY WAY?                                                                        x
   13    DID ANY INSURANCE COMPANY CANCEL YOUR POLICY?                                                                x
   14    DID YOU HAVE ANY UNUSUAL OR SIGNIFICANT UNANTICIPATED EXPENSES?                                              x
   15    HAVE YOU BORROWED MONEY FROM ANYONE OR HAS ANYONE MADE ANY
         PAYMENTS ON YOUR BEHALF?                                                                                     x
   16    HAS ANYONE MADE AN INVESTMENT IN YOUR BUSINESS?                                                              x
   17    HAVE YOU PAID ANY BILLS YOU OWED BEFORE YOU FILED BANKRUPTCY?                                                x
   18    HAVE YOU ALLOWED ANY CHECKS TO CLEAR THE BANK THAT WERE ISSUED
         BEFORE YOU FILED BANKRUPTCY?                                                                                 x


2. SUMMARY OF CASH ACTIVITY FOR ALL ACCOUNTS

   19    Total opening balance of all accounts                                                                                        $3,397.64
         This amount must equal what you reported as cash on hand at the end of the month in the previous month. If this is your
         first report, report the total cash on hand as of the date of the filing of this case.

   20    Total Cash Receipts
         Attach a listing of all cash received for the month and label it Exhibit C . Include all cash
         received even if you have not deposited it at the bank, collections on receivables, credit
         card deposits, cash received from other parties, or loans, gifts, or payments made by
         other parties on your behalf. Do not attach bank statements in lieu of Exhibit C .

         Report the total from Exhibit C here.                                                                            $0.00

   21    Total Cash Disbursements
         Attach a listing of all payments you made in the month and label it Exhibit D . List the
         date paid, payee, purpose, and amount. Include all cash payments, debit card
         transactions, checks issued even if they have not cleared the bank, outstanding checks
         issued before the bankruptcy was filed that were allowed to clear this month, and
         payments made by other parties on your behalf. Do not attach bank statements in lieu of
         Exhibit D .

         Report the total from Exhibit D here.                                                                            $0.00

   22    Net Cash Flow                                                                                                    $0.00
         Subtract line 21 from 20 and report the result her. This amount may be different from
         what you may have calculated as net profit.

   23    Cash on hand at the end of the month
         Add line 22 + line 19. Report the result here.                                                                               $3,397.64

         Report this figure as the cash on hand at the beginning of the month on your next operating report.

         This amount may not match your bank account balance because you may have outstanding checks that have not cleared
         the bank or deposits in transit.
   Case 20-00091-SMT                      Doc 43        Filed 05/06/20 Entered 05/06/20 16:50:42                                        Desc Main
                                                       Document     Page 3 of 22


3. UNPAID BILLS

          Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but have not paid.
          Label it Exhibit E . Include the date the debt was incurred, who is owed the money, the purspose of the debt, and when
          the debt is due. Report the total from Exhibit E here.

   24     Total Payables                                                                                                                     $0.00
                     (Exhibit E)

4. MONEY OWED TO YOU

          Attach a list of all amounts owed to you by your customers for work you have done or merchandise you have sold. Include
          amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F. Identify who owes you money, how
          much is owed, and when payment is due. REport the total from Exhibit F here.

   25     Total Receivables                                                                                                                  $0.00
                      (Exhibit F)

5. EMPLOYEES

   26     What was the number of employees when the case was filed?                                                                              0

   27     What is the number of employees as of the date of this report?                                                                         0

6. PROFESSIONAL FEES

   28     How much have you paid this month in professional fees related to this bankruptcy case?                                            $0.00

   29     How much in professional fees related to this bankruptcy case since the case was filed?                                            $0.00

   30     How much have you paid this month in other professional fees?                                                                      $0.00

   31     How much have you paid in total other professional fees since filing this case?                                                    $0.00
   Case 20-00091-SMT                     Doc 43         Filed 05/06/20 Entered 05/06/20 16:50:42                                     Desc Main
                                                       Document     Page 4 of 22


7. PROJECTIONS


         Compare your actual cash receipts and disburesements to what you projected in the previous month. Projected figures in
         the first month should match those provided at the initial debtor interview, if any.

                                   Column A                               Column B                              Column C
                                           Projected                               Actual                                     Difference
                                   Copy lines 35-37 from                  Copy lines 20-22 of this              Subtract Column B from Column A.
                                   the previous month's                   report.
                                   report.

   32    Cash Receipts                               $0.00         ‐                         $0.00       =                                     $0.00

   33    Cash Disbursements                          $0.00         ‐                         $0.00       =                                     $0.00

   34    Net Cash Flow                               $0.00         ‐                         $0.00       =                                     $0.00


   35    Total projected cash receipts for the next month:                                                                                     $0.00

   36    Total projected cash disbursements for the next month:                                                                                $0.00

   37    Total projected net cash flow for the next month:                                                                                     $0.00

(IF ACTUAL CASH PROFIT WAS 90% OR LESS THAN PROJECTED CASH PROFIT, PLEASE INCLUDE A DETAILED WRITTEN
EXPLANATION.)




8. ADDITIONAL INFORMATION

         If available, check the box to the left and attach copies of the following documents.

   38         x                    Bank statements for each open account (redact all but the last 4 digits of the account numbers.

   39         x                    Bank reconciliation reports for each account including list of outstanding checks.

   40         x                    Financial reports such as an income statement (profit/loss), balance sheet, and cash flow statement.

   41        N/A                   Budget, projection, or forecast reports.

   42        N/A                   Project, job costing, or work-in-progress reports.

                          RECONCILIATION OF CASH DISBURSEMENTS
CASH DISBURSEMENTS PER FORM 4A-2                                                                                                                   0.00
CASH DISBURSEMENTS PER SUM OF FORM 4A-3                                                                                                            0.00
CASH DISBURSEMENTS PER FORM 4D                                                                                                                     0.00
      Case 20-00091-SMT            Doc 43     Filed 05/06/20 Entered 05/06/20 16:50:42                       Desc Main
                                             Document     Page 5 of 22
DEBTOR:        CL AND MEW COMPANY LLC                                      CASE NO:               20-91



                  CASH RECEIPTS AND DISBURSEMENTS STATEMENT FORM SB-2
                                     For Period:    02/29/20    to     03/31/20


CASH FLOW SUMMARY                                                       Current
                                                                        Month              Accumulated

1. Beginning Cash Balance                                       $         3,397.64 (1) $       3,397.64 (1)

2. Cash Receipts
     Operations                                                                0.00                   0.00
     Sale of Assets NOTE: See (B) Below:                                       0.00                   0.00
     Loans/advances                                                            0.00                   0.00
     Other                                                                     0.00                   0.00

     Total Cash Receipts                                        $             0.00     $            0.00

3. Cash Disbursements
     Operations                                                 $              0.00    $            0.00
     Debt Service/Secured loan payment
     Professional fees/U.S. Trustee fees                                       0.00                 0.00
     Payments made from asset sale: NOTE: See (C) Below.
     Other                                                                     0.00                 0.00

     Total Cash Disbursements                                   $             0.00     $            0.00

4. Net Cash Flow (Total Cash Receipts less
     Total Cash Disbursements)                                  $             0.00     $            0.00


5 Ending Cash Balance                                           $         3,397.64 (2) $       3,397.64 (2)


CASH BALANCE SUMMARY See Note (A) below.                                                       Book

  Petty Cash                                                                           $            0.00
  DIP Operating Account                                                                $       3,397.64
  DIP State Tax Account                                                                $            0.00
  DIP Payroll Account                                                                  $            0.00
  Other Operating Account                                                              $
  Other Interest-bearing Account                                                       $            0.00

  TOTAL (must agree with Ending Cash Balance above)                                    $       3,397.64 (2)
  Variance between Ending Cash Balance and Ending Book Balances:                                    0.00

(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.
(B) This figure should include the gross amount the seller receives from the sale. On a HUD-1, this would be li
(C) This figure should include all reductions paid by the debtor for the sale of of asset(s). On a HUD-1, this wo
(1) Accumulated beginning cash balance is the cash available at the commencement of the case
    Current month beginning cash balance should equal the previous month's ending balance
(2) All cash balances should be the same.
     Case 20-00091-SMT                Doc 43      Filed 05/06/20 Entered 05/06/20 16:50:42                    Desc Main
                                                 Document     Page 6 of 22
DEBTOR:            CL AND MEW COMPANY LLC                                      CASE NO:                20-91

                                                       Form SB-3
                     CASH RECEIPTS AND DISBURSEMENTS STATEMENT (SEE NOTE A)
                                                     02/29/2020 TO 03/31/2020

CASH RECEIPTS DETAIL                                   Account No:                        88512730
(attach additional sheets as necessary)

        Date                       Payer                               Description                   Amount
        N/A                         N/A                                   N/A                $                0.00
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $

                                                           Total Cash Receipts               $                0.00 (1)

(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.

(1) Total for all accounts should agree with total cash receipts listed on Form SB-2.
        Case 20-00091-SMT               Doc 43      Filed 05/06/20 Entered 05/06/20 16:50:42                    Desc Main
                                                   Document     Page 7 of 22
DEBTOR:              CL AND MEW COMPANY LLC                                                                         20-91

                                                             Form SB-4
                          CASH RECEIPTS AND DISBURSEMENTS STATEMENT (SEE NOTE A)



CASH DISBURSEMENTS DETAIL                                                          Account No:                  88512730
(attach additional sheets as necessary)

         Date         Check No.                   Payee                         Description (Purpose)              Amount
         N/A             N/A                       N/A                                   N/A                $                0.00
                                                                                                            $
                                                                                                            $
                                                                                                            $
                                                                                                            $
                                                                                                            $
                                                                                                            $
                                                                                                            $
                                                                                                            $
                                                                                                            $
                                                                                                            $
                                                                                                            $
                                                                                                            $
                                                                                                            $
                                                                                                            $
                                                                                                            $
                                                                                                            $
                                                                                                            $
                                                                                                            $
                                                                                                            $
                                                                                                            $
                                                                                                            $
                                                                                                            $
                                                                                                            $
                                                                                                            $
                                                                                                            $
                                                                                                            $
                                                                                                            $
                                                                                                            $
                                                                                                            $
                                                                                                            $
                                                                                                            $

                                                                      Total Cash Disbursements          $                   $0.00 (1)

(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.

(1) Total for all accounts should agree with total cash disbursements listed on Form 2-B, page 1
  Case 20-00091-SMT            Doc 43     Filed 05/06/20 Entered 05/06/20 16:50:42               Desc Main
                                         Document     Page 8 of 22




DEBTOR:            CL AND MEW COMPANY LLC                                                          20-91

                                                  Form SB-4
               CASH RECEIPTS AND DISBURSEMENTS STATEMENT (SEE NOTE A)



CASH DISBURSEMENTS DETAIL                                           Account No:                  88512730
(attach additional sheets as necessary)

        Date        Check No.                 Payee                  Description (Purpose)         Amount
        N/A            N/A                     N/A                            N/A            $          0.00
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $
                                                                                             $

                                                                  Total Cash Disbursement $            $0.00

(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.
(1) Total for all accounts should agree with total cash disbursements listed on Form SB-2
       Case 20-00091-SMT            Doc 43     Filed 05/06/20 Entered 05/06/20 16:50:42                 Desc Main
                                              Document     Page 9 of 22




DEBTOR:             CL AND MEW COMPANY LLC                                                                20-91

                                                     Form SB-4
                  CASH RECEIPTS AND DISBURSEMENTS STATEMENT (SEE NOTE A)



CASH DISBURSEMENTS DETAIL                                              Account No:                     88512730
(attach additional sheets as necessary)

        Date         Check No.                  Payee                   Description (Purpose)            Amount
        N/A             N/A                      N/A                             N/A               $               0.00
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                   $

                                                                    Total Cash Disbursements$                     $0.00

(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.
(1) Total for all accounts should agree with total cash disbursements listed on Form 2-B, page 1
    Case 20-00091-SMT Doc 43 Filed 05/06/20 Entered 05/06/20 16:50:42                                               Desc Main
DEBTOR:    CL AND MEW COMPANY Document
                              LLC        Page 10 of 22
                                                     CASE NO:                                                       20-91

                                                              Form SB-5
                                           COMPARATIVE BALANCE SHEET
                                           For Period Ended:                03/31/20
                                                                                                 Current              Petition
ASSETS                                                                                           Month                Date (1)
Current Assets:                                                                               March 2020            17-Feb-20
  Cash and Cash Equivalents (from Form 2-B, line 5)                                       $         3,397.64    $       3,397.64
  Accounts Receivable (from Form 2-E)
  Receivable from Officers, Employees, Affiliates
  Inventory
  Other Current Assets :(List)


    Total Current Assets                                                                  $         3,397.64    $       3,397.64
Fixed Assets:
  Land                                                                                    $      700,000.00     $    700,000.00
  Building
  Equipment, Furniture and Fixtures
      Total Fixed Assets                                                                  $      700,000.00    $     700,000.00
  Less: Accumulated Depreciation                                                          (             0.00 ) (            0.00 )
      Net Fixed Assets                                                                    $      700,000.00     $    700,000.00
  Other Assets (List):


      TOTAL ASSETS                                                                        $      703,397.64     $    703,397.64
LIABILITIES
Post Petition Liabilities:
  Post-petition Accounts Payable (from Form 2-E)                                          $              0.00   $           0.00
  Post-petition Accrued Profesional Fees (from Form 2-E)                                                 0.00               0.00
  Post-petition Taxes Payable (from Form 2-E)                                                            0.00               0.00
  Post-petition Notes Payable                                                                            0.00               0.00
  Other Post-petition Payable(List):                                                                     0.00               0.00
                                                                                                         0.00               0.00

      Total Post Petition Liabilities                                                     $              0.00   $           0.00
Pre Petition Liabilities:
  Secured Debt                                                                                   330,460.15          330,460.15
  Priority Debt
  Unsecured Debt                                                                                 108,379.00          108,379.00

      Total Pre Petition Liabilities                                                      $      438,839.15     $    438,839.15
      TOTAL LIABILITIES                                                                   $      438,839.15     $     438,839.15
OWNERS' EQUITY
 Owner's/Stockholder's Equity                                                             $      703,397.64     $    703,397.64
 Retained Earnings - Prepetition
 Retained Earnings - Post-petition

      TOTAL OWNERS' EQUITY                                                                $      703,397.64     $    703,397.64
      TOTAL LIABILITIES AND OWNERS' EQUITY                                                $      264,558.49     $    264,558.49

     VARIANCE (ASSETS - LIABILITIES +- CAPITAL) MUST BE $0                                $              0.00   $           0.00
(1) Petition date values are taken from the Debtor's balance sheet as of the petition date or are the values
   listed on the Debtor's schedules.
  NOTE: IF USING EXCEL, EACH LINE MUST CONTAIN A NUMBER.
   Case 20-00091-SMT                 Doc 43      Filed 05/06/20 Entered 05/06/20 16:50:42                    Desc Main
                                                Document     Page 11 of 22

DEBTOR:             CL AND MEW COMPANY LLC                                                        CASE NO:      20-91

                                                     Form SB-6
                                            PROFIT AND LOSS STATEMENT
                                        For Period          02/29/20 to            03/31/20

                                                                                   Current                   Accumulated
                                                                                   Month                       Total (1)

Gross Operating Revenue                                                     $            0.00            $               0.00
Less: Discounts, Returns and Allowances                                 (                0.00 )          (               0.00 )

       Net Operating Revenue                                            $                0.00            $               0.00

Cost of Goods Sold                                                                       0.00                            0.00

       Gross Profit                                                     $                0.00            $               0.00
       Gross Profit Margin                                                         #DIV/0!                     #DIV/0!

Operating Expenses
   Officer Compensation                                                 $                0.00            $               0.00
   Selling, General and Administrative                                                   0.00                            0.00
   Rents and Leases                                                                      0.00                            0.00
   Depreciation, Depletion and Amortization                                              0.00                            0.00
   Other (list):                                                                         0.00                            0.00
                                                                                         0.00                            0.00
                                                                                         0.00                            0.00

   Total Operating Expenses                                             $                0.00            $               0.00

       Operating Income (Loss)                                          $                0.00            $               0.00

Non-Operating Income and Expenses
   Other Non-Operating Expenses                                         $                0.00            $               0.00
   Gains (Losses) on Sale of Assets                                                      0.00                            0.00
   Interest Income                                                                       0.00                            0.00
   Interest Expense                                                                      0.00                            0.00
   Other Non-Operating Income - Reimbursement                                            0.00                            0.00
   Net Non-Operating Income or (Expenses)                               $                0.00            $               0.00

Reorganization Expenses
   Legal and Professional Fees                                          $                0.00            $               0.00
   Other Reorganization Expense                                                                                          0.00

   Total Reorganization Expenses                                        $                0.00            $               0.00

       Net Income (Loss) Before Income Taxes                            $                0.00            $               0.00

Federal and State Income Tax Expense (Benefit)                                           0.00                            0.00

       NET INCOME (LOSS)                                                $                0.00            $               0.00

(1) Accumulated Totals include all revenue and expenses since the petition date.
NOTE: IF USING EXCEL, ALL LINES MUST CONTAIN A NUMBER.
       Case 20-00091-SMT                Doc 43     Filed 05/06/20 Entered 05/06/20 16:50:42                           Desc Main
                                                  Document     Page 12 of 22
DEBTOR:          CL AND MEW COMPANY LLC                                                  CASE NO:                  20-91


                                                    Form SB-7
                                            DISBURSEMENT SUMMARY
                                     For the Month Ended: 3/31/2020 0:00



   Total Disbursements from Operating Account (Note 1)                                   $                                   0.00

   Total Disbursements from Payroll Account (Note 2)                                     $                                   0.00

   Total Disbursements from Tax Escrow Account (Note 3)                                  $                                   0.00

   Total Disbursements from and other Account (Note 4)                                   $                                   0.00


   Grand Total disbursements from all accounts                                           $                                   0.00



   NOTE 1 - Include in this amount all checks written, wire transfers made from, or any other withdrawal from the general
   operating account. Exclude only transfers to the debtor in possession payroll account, the debtor in possession tax escrow
   account or other debtor in possession account where the disbursements will be listed on this report.

   NOTE 2 - Include in this amount all checks written, wire transfers made from, or any other withdrawal from the payroll
   account. Exclude only transfers to the debtor in possession operating account, the debtor in possession tax escrow account
   or other debtor in possession account where the disbursements will be listed on this report.


   NOTE 3 - Include in this amount all checks written, wire transfers made from, or any other withdrawal from the tax escrow
   account. Exclude only transfers to the debtor in possession operating account, the debtor in possession payroll account or
   other debtor in possession account where the disbursements will be listed on this report.

   NOTE 4 - Include in this amount any other disbursements made by the debtor including (but not limited to) cash paid from a
   petty cash fund or cash register, amounts paid from any other debtor in possession account, and amounts paid from the
   accounts of others on the debtors behalf (for example, disbursements made from a law firm's escrow account as a result of a
   sale of property.)


                                                      FEE SCHEDULE

In accordance with the Bankruptcy Judgeship Act of 2017, Pub. L. No. 115-72, the following website link will take you to
schedules which will apply for the calendar quarters beginning January 1, 2018 through September 30, 2018.

                                        www.justice.gov/ust/chapter-11-quarterly-fees



Interest will be assessed on Chapter 11 quarterly fees not paid by the end of the month following the end of the calander quarter
pursuant to 31 U.S.C. Sec. 3717. The interest rate assessed is the rate in effect as determined by the Treasury Department at the
time the account becomes past due.

Failure to pay the quarterly fee is cause for conversion or dismissal of the chapter 11 case. [11 U.S.C. Sec. 1112(b)(10)]
 Case 20-00091-SMT            Doc 43     Filed 05/06/20 Entered 05/06/20 16:50:42                   Desc Main
                                        Document     Page 13 of 22


DEBTOR:        CL AND MEW COMPANY LLC                                    CASE NO:                 20-91

                                               Form SB-8
                                             NARRATIVE
                                   PERIOD 02/29/2020 to 03/31/2020

Please provide a brief description of any significant business and legal actions taken by the debtor, its creditors,
or the court during the reporting period, any unusual or non-recurring accounting transactions that are reported in
the financial statements, and any significant changes in the financial condition of the debtor which have occurred
subsequent to the report date.

The debtor, CL and MEW Company was given a personal loan commitment backed by personal assets from
the managing members Carlton Warner and Mary Warner.

The $700,000.00 value of the business property when refinanced as well as the loan commitment from the
mananging members is sufficient to pay in full all creditors, secured and unsecured, as well as trustee fees
and related fees associated with the case.

No cash disbursements for the period reported.
            Case 20-00091-SMT                 Doc 43      Filed 05/06/20 Entered 05/06/20 16:50:42                          Desc Main
                                                         Document     Page 14 of 22

Case Name                      DC vs. CL AND MEW COMPANY Case Number 20‐19
Monthly Roll‐Forward Report of Tax Liabilities
For the month ending                                3/31/2020

                                                                                                                                      Other Taxes
                                                                                                                                    including R/E &
                                     Federal W/H           Federal U/E               State W/H & U/E        Sales/Use Taxes             Income

Beginning Month Liability           $              ‐      $                ‐           $               ‐    $                 ‐     $                 ‐
NOTE: This balance is to tie to prior month's ending liability total for each tax incurred.

Taxes incurred/accrued during
current month from (A) below        $                ‐    $                ‐          $                ‐    $                 ‐     $                 ‐

Payments made on taxes from
(B) below.                          $                ‐    $                ‐          $                ‐    $                 ‐     $                 ‐

Month end liability balance         $                ‐    $                ‐          $                ‐    $                 ‐     $                 ‐

Dates taxes incurred/accrued    Incurred/Accrued Amts
                                  $              ‐
                                  $              ‐
                                  $              ‐
                                  $              ‐
                                  $              ‐
                                  $              ‐
                                  $              ‐
                                  $              ‐
                                  $              ‐
                                  $              ‐
Total Incurred/Accrued Liab. (A) $               ‐    $                    ‐          $                ‐    $                 ‐     $                 ‐

Dates payments made                     Payments              Payments                    Payments              Payments                Payments
                                    $                ‐
                                    $                ‐
                                    $                ‐
                                    $                ‐
                                    $                ‐
                                    $                ‐
                                    $                ‐
                                    $                ‐
                                    $                ‐
                                    $                ‐
Total Payments (B)                  $                ‐    $                ‐          $                ‐    $                 ‐     $                 ‐

NOTE: Highlighted boxes above are to be filled in by the debtor if using Excel. If manual, debtor is complete all boxes including totals.
          Case 20-00091-SMT    Doc 43    Filed 05/06/20 Entered 05/06/20 16:50:42              Desc Main
                                        Document     Page 15 of 22
                                 CL and MEW Company LLC
                                             BALANCE SHEET
                                            As of March 31, 2020


                                                                         TOTAL
                                         AS OF MAR 31, 2020        AS OF FEB 29, 2020 (PP)    CHANGE    % CHANGE
ASSETS
 Current Assets
 Bank Accounts
  Checking                                         3,397.64                        3,397.64      0.00      0.00 %
 Total Bank Accounts                              $3,397.64                       $3,397.64     $0.00      0.00 %
 Total Current Assets                             $3,397.64                       $3,397.64     $0.00      0.00 %
 Fixed Assets
 Land                                            700,000.00                      700,000.00      0.00      0.00 %
 Total Fixed Assets                             $700,000.00                   $700,000.00       $0.00      0.00 %
TOTAL ASSETS                                    $703,397.64                   $703,397.64       $0.00      0.00 %

LIABILITIES AND EQUITY
 Liabilities
 Current Liabilities
  Accounts Payable
   Accounts Payable (A/P)                        438,839.15                      438,839.15      0.00      0.00 %
  Total Accounts Payable                        $438,839.15                   $438,839.15       $0.00      0.00 %
 Total Current Liabilities                      $438,839.15                   $438,839.15       $0.00      0.00 %
 Long-Term Liabilities
  Loan                                          -267,937.55                   -267,937.55        0.00      0.00 %
 Total Long-Term Liabilities                  $ -267,937.55                  $ -267,937.55      $0.00      0.00 %
 Total Liabilities                              $170,901.60                   $170,901.60       $0.00      0.00 %
 Equity
 Accumulated Adjustment                            2,122.64                        2,122.64      0.00      0.00 %
 Opening Balance Equity                          700,100.00                      700,100.00      0.00      0.00 %
 Owner's Investment                               66,000.00                       66,000.00      0.00      0.00 %
 Retained Earnings                              -194,076.60                   -194,076.60        0.00      0.00 %
 Net Income                                      -41,650.00                      -41,650.00      0.00      0.00 %
 Total Equity                                   $532,496.04                   $532,496.04       $0.00      0.00 %
TOTAL LIABILITIES AND EQUITY                    $703,397.64                   $703,397.64       $0.00      0.00 %




                                                Accrual Basis                                                1/1
         Case 20-00091-SMT       Doc 43    Filed 05/06/20 Entered 05/06/20 16:50:42      Desc Main
                                          Document     Page 16 of 22
                                   CL and MEW Company LLC
                                              PROFIT AND LOSS
                                                  March 2020


                                                                         TOTAL
                                                MAR 2020        FEB 2020 (PP)      CHANGE       % CHANGE
Income
Total Income                                                                          $0.00            0.00%
GROSS PROFIT                                       $0.00               $0.00          $0.00            0.00%
Expenses
 Insurance                                                           3,900.00     -3,900.00      -100.00 %
 Legal & Professional Services                                       3,500.00     -3,500.00      -100.00 %
 Other Business Expenses                                             2,350.00     -2,350.00      -100.00 %
Total Expenses                                     $0.00           $9,750.00     $ -9,750.00     -100.00 %
NET OPERATING INCOME                               $0.00          $ -9,750.00     $9,750.00          100.00 %
NET INCOME                                         $0.00          $ -9,750.00     $9,750.00          100.00 %




                                                Accrual Basis                                            1/1
         Case 20-00091-SMT                  Doc 43    Filed 05/06/20 Entered 05/06/20 16:50:42   Desc Main
                                                     Document     Page 17 of 22
                                              CL and MEW Company LLC
                                                 STATEMENT OF CASH FLOWS
                                                             March 2020


                                                                                                              TOTAL
OPERATING ACTIVITIES
 Net Income
 Adjustments to reconcile Net Income to Net Cash provided by operations:
Net cash provided by operating activities                                                                      $0.00
NET CASH INCREASE FOR PERIOD                                                                                   $0.00
Cash at beginning of period                                                                                  3,397.64
CASH AT END OF PERIOD                                                                                    $3,397.64


Note

             Mary Warner
Print Name:_________________________



Signature:____________________________________




             04/17/2020
Date:________________________________________




                                                                                                                 1/1
                                                                           https://c18.qbo.intuit.com/app/reconcile?accountId=40&showHistory=true&displayReport=tru...
                                Case 20-00091-SMT   Doc 43    Filed 05/06/20 Entered 05/06/20 16:50:42             Desc Main
                                                             Document     Page 18 of 22

                                                         CL and MEW Company LLC

                                                       Checking, Period Ending 03/31/2020

                                                             RECONCILIATION REPORT




         Summary                                                                                                                                     USD

         Statement beginning balance                                                                                                             3,397.64
         Checks and payments cleared (0)                                                                                                             0.00
         Deposits and other credits cleared (0)                                                                                                      0.00
         Statement ending balance                                                                                                                3,397.64

         Register balance as of 03/31/2020                                                                                                       3,397.64




                   Mary Warner
         Name:__________________________



         Signature:______________________



                   04/17/2020
         Date:__________________________




1 of 1
Case 20-00091-SMT   Doc 43    Filed 05/06/20 Entered 05/06/20 16:50:42   Desc Main
                             Document     Page 19 of 22
Case 20-00091-SMT   Doc 43    Filed 05/06/20 Entered 05/06/20 16:50:42   Desc Main
                             Document     Page 20 of 22
Case 20-00091-SMT   Doc 43    Filed 05/06/20 Entered 05/06/20 16:50:42   Desc Main
                             Document     Page 21 of 22
Case 20-00091-SMT   Doc 43    Filed 05/06/20 Entered 05/06/20 16:50:42   Desc Main
                             Document     Page 22 of 22
